Citation Nr: 1530445	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  14-28 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to May 14, 2012, for the award of entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1151.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  The Veteran died in June 1995 and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  The Veteran died in June 1995; the appellant did not raise a claim of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151 within one year of his death.
 
2.  On May 14, 2012, the RO received a statement from the appellant that was accepted as an informal claim of entitlement to DIC under 38 U.S.C.A. § 1151; no communication received prior to May 14, 2012, may be interpreted as claim of entitlement to DIC under 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to May 14, 2012, for the award of DIC under 38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.150, 3.154, 3.155, 3.400(i)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The appellant's earlier effective date claim arises from her disagreement with the effective date assigned for entitlement to DIC under 38 U.S.C.A. § 1151 following the grant of that benefit.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See generally Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.  

The duty to assist the appellant has also been satisfied in this case.  VA has obtained the Veteran's service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as the outcome of this appeal turns on a determination as to the date that the claim was filed, there is no need for a medical opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The appellant seeks entitlement to an effective date prior to May 14, 2012, for the award of entitlement to DIC under 38 U.S.C.A. § 1151.  She has asserted that she filed a DIC claim in 1995.  

The Veteran died in June 1995.  His certificate of death lists the immediate cause of death as sepsis due to or as a consequence of diarrheas.  At the time of his death, service connection was not in effect for any disorder.  

In July 1995, the appellant filed a VA Form 21-530, Application for Burial Benefits.  In a July 1995 letter, the RO granted a burial and interment allowances.  Evidence of record showed the Appellant filed an administrative tort claim in 1996 and was awarded a settlement of $200,000.00 under the Federal Tort Claims Act in 1999.  

In a November 2011 statement, the appellant filed a claim for pension, with housebound or aid and attendance.  Her submission of a VA Form 21-4138, Statement in Support of Claim, was received on May 14, 2012.  At that time, she asserted that she had been waiting various months for a reply to her claims for VA benefits.  That document was accepted as an informal claim for entitlement to DIC under 38 U.S.C.A. § 1151.  In a December 2012 letter, the RO informed the appellant that in order to formalize her claim, a completed VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, needed to be submitted.  The appellant was also informed that she was afforded a "due process" period of one year for submission of a completed VA Form 21-534 in order to retain an effective date of May 14, 2012.  In January 2013, the RO received a completed VA Form 21-534 from the appellant. 

In a June 2013 rating decision, the RO granted entitlement to DIC under 38 U.S.C.A. § 1151, effective May 14, 2012.  In July 2013, the appellant filed a timely notice of disagreement with the effective date assigned in the June 2013 rating decision.  In June 2014, the RO issued a statement of the case, and the appellant perfected an appeal in July 2014.

The effective date to be assigned based on the award of DIC on the basis of 38 U.S.C.A. § 1151 is the first day of the month in which the Veteran's death occurred if a claim is received within one year following the date of death; otherwise, the effective date is the date of the VA's receipt of the claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(i)(2) (2014). 

When disability or death is due to VA hospital treatment, training, medical or surgical treatment, or examination, a specific application for benefits will not be initiated.  38 C.F.R. § 3.150(c).  VA may accept as a claim for benefits under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 any communication in writing indicating an intent to file a claim for disability compensation or DIC under the laws governing entitlement to veterans' benefits for disability or death due to VA hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, whether such communication is contained in a formal claim for pension, compensation, or DIC or in any other document.  38 C.F.R. § 3.154.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014). 

In this case, there is no evidence of record that the appellant filed any written communication indicating an intent to file a claim for entitlement to DIC under 38 U.S.C.A. § 1151 prior to May 14, 2012.  As the appellant's claim was received later than one year following the date of the Veteran's death in 1995, the effective date for this matter is the date of the VA's receipt of the claim.  

Pursuant to the applicable regulations, the effective date for the award of entitlement to DIC under 38 U.S.C.A. § 1151 can be no earlier that the currently assigned May 14, 2012, the date of receipt of an informal claim for DIC under 38 U.S.C.A. § 1151.  As no earlier effective date is permitted by law, the Board finds that the assignment of an earlier effective date for entitlement to DIC under 38 U.S.C.A. § 1151 is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.150(c), 3.154, 3.155, 3.400(i)(2).


ORDER

An effective date prior to May 14, 2012, for the award of entitlement to DIC under 38 U.S.C.A. § 1151 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


